Citation Nr: 0403016	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  00-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1960 to October 
1984.

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In this decision, the RO denied 
the veteran's claims of entitlement to service connection for 
cervical spine, bilateral knee, and gout disabilities.

The veteran provided testimony at a hearing before a 
traveling Veterans Law Judge (VLJ) from the Board of 
Veterans' Appeals (Board) in October 2003.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

As discussed below, the issues on appeal are being REMANDED 
to the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In the present case, except for a period of hospitalization 
from late 1968 to early 1969, the veteran's service medical 
records are missing.  The missing records include both the 
entrance and separation examinations.  In addition, it 
appears that any private or post-service treatment records 
dated prior to 1992 are unavailable.  There is no indication 
in the record that the veteran is at fault for his missing 
records.  Based on his correspondence to VA and his testimony 
before the Board in October 2003, the veteran has gone to 
extraordinary lengths to find these records, but to no avail.  
According to the United States Court of Appeals for the 
Federal Circuit holding in Hayre v. West, 188 F.3d 1327, 1332 
(Fed. Cir. 1999), VA has a heightened duty to assist and 
explain its findings of fact and conclusions of law in cases 
where service medical records are unavailable through no 
fault of the claimant.

The veteran has identified inpatient treatment at the Balboa 
Naval Hospital (San Diego, California) and the Naval Hospital 
in Charleston, South Carolina.  VA received records from the 
former institution in August 2000.  Both the veteran and the 
RO have attempted to develop evidence from the latter 
institution.  The only records available from the Naval 
Hospital in Charleston, South Carolina, post-date the 
veteran's active military service.  The Board finds that the 
identified records from the former institution have been 
obtained, and no further development is warranted.  As both 
the veteran and VA have conducted development of additional 
evidence from the latter institution to no avail, the Board 
finds that these records either no longer exist or are not in 
the institution's possession and, therefore, further 
development would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003).

The veteran, however, identified on his original claim of May 
1999 and during his hearing in October 2003 that his claimed 
disabilities had been treated at the Naval Hospital in 
Millington, Tennessee.  It is unclear if the veteran has 
directly contacted this facility.  There is no indication in 
the claims file whether VA directly contacted this 
institution.  Therefore, on remand, VA should directly 
contact the Naval Hospital in Millington, Tennessee, and 
request legible copies of all inpatient and outpatient 
records.  VA should again attempt to develop the service 
medical records through the National Personnel Records 
Center, specifically asking for all available inpatient and 
outpatient records.

The veteran has alleged that his current cervical spine, 
knee, and gout disabilities first manifested themselves 
during his active military service.  None of the VA 
compensation examinations of record have provided an opinion 
on the etiology of these disabilities.  According to the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Myers v. Brown, 5 Vet. App. 3, 4-5 (1993), when 
there is evidence of a chronic disorder during military 
service, VA's duty to assist requires that a medical 
examination and opinion be obtained that discusses the 
relationship between the veteran's in-service and current 
conditions.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  In addition, VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  On remand, VA should obtain a compensation 
examination that provides such opinions.

A review of the claims file also indicates that the veteran 
has not provided a detailed chronology of his in-service 
injuries/complaints and subsequent treatment in regards to 
his cervical spine, knees, and gout disabilities.  On remand, 
the veteran should be requested to provide such a narrative.  
The Board hereby notifies the veteran, that without 
contemporaneous clinical records available, the only 
information regarding his in-service injuries and treatment 
will be his own lay statement.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The RO must conduct a review of the 
claims file and ensure that no other 
notification or development action is 
required by the VCAA.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  If 
further action is required, undertake it 
before further adjudication of the claim.  

2.  The RO must contact the National 
Personnel Records Center and request the 
veteran's service medical records, with 
specific requests for both inpatient and 
outpatient records and any available 
entrance and separation examinations.  
All evidence and responses received from 
this request should be incorporated into 
the claims file.  The NPRC should be 
requested to indicate if these records 
are now unavailable and provide leads on 
other sources where these records may be 
located.  All leads should be followed-up 
by VA.  Development of this evidence 
should continue until VA concludes that 
the records sought do not exist or that 
further efforts to obtain these records 
would be futile.  Such a determination 
must be made for the record.

3.  The RO must directly contact the 
Naval Hospital in Millington, Tennessee, 
and request legible copies of the 
veteran's service medical records, to 
include both inpatient and outpatient 
care.  All evidence and responses 
received from this request should be 
incorporated into the claims file.   The 
Naval Hospital should be requested to 
indicate if these records are now 
unavailable and provide leads on other 
sources where these records may be 
located.  All leads should be followed-up 
by VA.  Development of this evidence 
should continue until VA concludes that 
the records sought do not exist or that 
further efforts to obtain these records 
would be futile.  Such a determination 
must be made for the record.

4.  Thereafter, the RO must make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a compensation examination to 
determine the existence and etiology of 
any cervical spine, bilateral knee, and 
gout disabilities.  Send the claims 
folder to the examiner for review.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  After examining the veteran and 
reviewing the record the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
cervical spine, right or left knee, and 
gout disorders had their onset during 
active military service or are related to 
any in-service disease or injury.

5.  Thereafter, the RO must readjudicate 
the veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the this claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




